PER CURIAM.
Appellant was jailed in Gadsden County awaiting disposition of charges there and in Leon County. The trial court did not give him credit for all the time served, but the record does not reflect what the proper credit should have been. Thus, we reverse and remand for resentencing on the sole issue of the proper calculation of credit for jail time served. Appellant need not be present for this proceeding. See Bruner v. State, 398 So.2d 1005 (Fla. 1st DCA 1981).
JOANOS, MINER and WEBSTER, JJ., concur.